ABERNATHY, Senior Judge
(concurring in the result):
While I agree with everything that Judge Barr has said, and can join in affirming on that basis, I would decide the case on much narrower grounds.
We are dealing here not with a variance between pleading and proof in a contested case, but rather a question of plea providence. In this latter situation, the question to be resolved is whether there is some substantial indication of a direct conflict between the accused’s plea and his statements. United States v. Logan, 22 U.S.C.M.A. 349, 47 C.M.R. 1 (1973). I would find no such direct conflict for two reasons. First, the accused told the military judge that he was pleading guilty to an unauthorized absence alleged to have commenced on 9 September, and relative thereto, he could remember having left his command on the 6th and not returning on the 9th. The fact that these dates do not sit astride a weekend seems to have given rise to an inference that appellant could not have been on special liberty at the time, incident to a post-deployment stand-down or for some other similar reason. I do not think such speculation creates the direct conflict envisioned by Logan, supra. Second, even if the possibility of such a conflict or inconsistency is perceived, I believe that the words “on or about” 9 September should allow the government three days leeway in dealing with an absence of almost seven months, whether in the context of guilty, .or not guilty, pleas. Such a variance is not material when the statute of limitations is not involved. Thus, the holding in Newton, supra, is distinguishable, and, therefore, not controlling in the case at bar.
Of course, all of this appellate scrutiny could have been avoided by the military judge, whose inquiry touched upon the matter of this vexatious three-day period but twice failed to come to grips with it.